Case 1:18-cv-00146-SPW-TJC Document 1-5 Filed 10/03/18 Page 1of1

PERSONAL GUARANTY

I have signed this personal guaranty in order to induce Avitus Group to enter into a Professional Employer Agreement with
Scoobeez. Inc (Client), I have a substantial interest in Client and in seeing that Avitus Group
provides its services to Client. This guaranty agreement has been entered into for business or commercial purposes and neither
this guaranty nor the underlying Professional Employer Agreement has been entered into for any personal, family or household
purpose,

I personally and individually guarantee Client’s performance of all terms and conditions of the Professional Employer
Agreement. This guarantee extends to and includes obligations or debts incurred by Client in the future. For example, I
personally and individually guarantee the payment of all fees, costs, charges and expenses incurred by Client, including
attorney’s fees and all costs of collection and enforcement. This guarantee is unconditional and unlimited. I waive any notice of
default, dishonor or acceleration. I agree that I am obligated to fulfill this guarantee without regard to whether suit has been
first filed or a judgment obtained against Client. This guaranty extends to any obligations of Client that arise out of any
modified, renewed, extended or replacement Professional Employer Agreement or out of services provided by Avitus Group in
the future, without regard to whether I have notice of such agreements or notice of the amount or existence of any indebtedness
or default by Client.

The bankruptcy of Client will not operate to reduce or relieve any obligation under this Guaranty. No partial payments by
Client or anyone else will release me from this Persona] Guaranty as to any amounts which have not been paid to Avitus
Group.

The interpretation, validity and enforcement of this Agreement shall be governed by and construed under the laws of the
United States and of the State of Montana. Venue for all purposes shall be in Yellowstone County, Montana,

If I am personally employed as an Employee under the Agreement with Avitus Group, I agree that my regular rate
compensation for any pay period in which Client has not paid Avitus Group in full shall be a salary of $260 per week. I agree
that changes in my own compensation shall not be effective until such changes have been specifically disclosed to Avitus
Group and specifically approved in writing by an officer of Avitus Group. I agree that this paragraph modifies any employment
or other agreement between me and Avitus Group, including subsequent agreements regarding wages or compensation.

August 4th, 2016

 

Persgnal Guarantor

 

 

Scoobeez, Inc. - By CEO Shahan Ohanessian

 

Printed Name

EXHIBIT
